United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2079
                         ___________________________

                                    Scott E. Crow,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

          Andrew Saul, Commissioner, Social Security Administration,

                       lllllllllllllllllllllDefendant - Appellee.
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: April 15, 2019
                               Filed: August 6, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.

      Scott Crow appeals an order of the district court1 affirming the Commissioner’s
denial of Crow’s application for disability insurance benefits. After careful

      1
       The Honorable Franklin L. Noel, United States Magistrate Judge for the
District of Minnesota, now retired, sitting by consent of the parties pursuant to 28
U.S.C. § 636(c).
consideration of Crow’s arguments for reversal, we agree with the district court that
substantial evidence in the record as a whole supports the adverse decision.
Substantial evidence supports the administrative law judge’s conclusion that Crow’s
impairments did not meet or medically equal an impairment listed in 20 C.F.R. Part
404, Subpart P, Appendix 1, and the evidence also supports the ALJ’s determination
of Crow’s residual functional capacity. The ALJ’s subsidiary determinations
discounting Crow’s opinion and the opinion of Crow’s treating physician also are
supported by substantial evidence in the record considered as a whole. See Julin v.
Colvin, 826 F.3d 1082, 1086-88 (8th Cir. 2016); Hacker v. Barnhart, 459 F.3d 934,
937-38 (8th Cir. 2006). Finally, we conclude that the hypothetical question posed to
the vocational expert was adequate, as it captured the “concrete consequences” of
Crow’s residual functional capacity. Scott v. Berryhill, 855 F.3d 853, 858 (8th Cir.
2017); see Hacker, 459 F.3d at 939-40.

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-